
	

114 HR 177 IH: Firefighter Equipment Protection Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 177
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Womack (for himself and Mr. Amodei) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to continue the national security exemption from emissions
			 regulations when an excess Department of Defense vehicle covered by the
			 exemption is transferred to a firefighting agency in a State or to any
			 other State agency.
	
	
		1.Short titleThis Act may be cited as the Firefighter Equipment Protection Act.
		2.Continuation of national security emissions exemption for certain Department of Defense vehicle
			 transfers
			(a)Continuation of emissions exemption upon transferSection 2576b of title 10, United States Code, is amended—
				(1)by redesignating subsection (d) as subsection (e); and
				(2)by inserting after subsection (c) the following new subsection (d):
					
						(d)Continuation of emissions exemption upon transferPersonal property transferred under the authority of this section or through the Federal Excess
			 Personal Property (FEPP) program or the Firefighter Property program (FFP)
			 that qualified for a national security exemption under section 89.908 of
			 title 40, Code of Federal Regulations, shall maintain this exemption even
			 after the personal property is transferred to a firefighting agency in a
			 State or to another State agency..
				(b)Effective dateSubsection (d) of section 2576b of title 10, United States Code, as added by subsection (a)(2),
			 shall apply to personal property described in such subsection (d) and
			 transferred under such section or through the Federal Excess Personal
			 Property program or the Firefighter Property program after July 1, 2014.
			
